Order entered August 25, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00696-CV

                             PAULA WICKLIFFE, Appellant

                                             V.

                              CHARLES TOOLEY, Appellee

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-14-04150-1

                                         ORDER
              Before Chief Justice Wright and Justices Lang-Miers and Stoddart

       Based on the Court’s opinion of this date, we MODIFY the trial court’s May 12, 2015

order and reduce the amount of the supersedeas bond to $5,400. In all other respects, we

AFFIRM the trial court’s order.

       We LIFT the stay imposed by this Court’s order dated June 26, 2015.

                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE